Exhibit 10.8

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”), effective as of July 6, 2006,
between Western Gas Resources, Inc., a Delaware corporation (the “Company”), and
Edward A. Aabak (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as officers the
most capable persons available;

 

WHEREAS, Indemnitee is an officer of the Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against officers of public companies
in today’s environment;

 

WHEREAS, the Bylaws of the Company require the Company to indemnify and advance
expenses to its officers to the full extent permitted by law and the Indemnitee
has been serving and continues to serve as an officer of the Company in part in
reliance on such Bylaws;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the aforesaid
Bylaws, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by such Bylaws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of such
Bylaws, or any change in the composition of the Company’s Board of Directors or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained,
for the continued coverage of Indemnitee under the Company’s directors’ and
officers’ liability insurance policies; and

 

WHEREAS, prior hereto, the Company and the Indemnitee had entered into an
indemnification agreement that the parties desire to restate.

 

NOW, THERFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:

 

1.                                       Certain Definitions.

 

(a)                                  Change in Control:

 

(i)                                     The acquisition by any individual,
entity or group (within the meaning of Section 12(d) (3) or 13(d) (2) of the
Exchange Act (a “Person”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of more than thirty-five (35%) percent
of either (A) the then outstanding shares of common stock of the

 

--------------------------------------------------------------------------------


 

Company (the “Outstanding Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition by the Company,
(B) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (C)
any acquisition by any entity pursuant to a transaction which complies with
Subsection 1(a)(iii); or

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Incumbent Board; or

 

(iii)                               Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Common Stock and Outstanding Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, and (B) no person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the

 

--------------------------------------------------------------------------------


 

time of the execution of the initial agreement, or of the action of the
Incumbent Board providing for such Business Combination; or

 

(iv)                              Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company.

 

(b)                                 Claim:  any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether instituted
by the Company or any other party, that Indemnitee in good faith, believes might
lead to the institution of any such action, suit or proceeding, whether civil,
criminal, administrative, investigative or other, by reason of any action taken
by Indemnitee or of any inaction on Indemnitee’s part while acting as a
director, officer, employee or agent or by reason of the fact that Indemnitee is
or was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, limited
liability company or other enterprise; in each case whether or not Indemnitee is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement; provided that any such action, suit or proceeding which is brought by
Indemnitee against the Company or directors, officers, employees or agents of
the Company shall not be deemed a Claim, except (i) with respect to actions or
proceedings to establish or enforce a right to indemnify under this Agreement or
any other agreement or insurance policy or under the Company’s Certificate of
Incorporation or Bylaws now or hereafter in effect relating to Claims for
Indemnifiable Events (as defined below), (ii) in specific cases if the Board of
Directors has approved the initiation or bringing of such Claim, or (iii) as
otherwise required under the Delaware General Company Law (“DGCL”), regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.

 

(c)                                  Costs:  all Expenses, judgments, fines,
penalties and amounts paid in settlement (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
Expenses, judgments, fines, penalties or amounts paid in settlement) related to
or arising as a result of any Claim.

 

(d)                                 Expenses:  shall include, without
limitation, attorneys’ fees and all other costs, expenses and obligations paid
or incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness in
or participate in any Claim relating to any Indemnifiable Event.

 

(e)                                  Indemnifiable Event:  any event or
occurrence, act or omission to act, related to the fact that Indemnitee is or
was a director, officer, employee, agent or fiduciary of the Company, or is or
was serving at the request of the Company as a director, officer, employee,
trustee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, or by reason of anything done
or not done by Indemnitee in any such capacity, including, without limitation,
under the Securities Act of 1933, as amended (the “Securities Act”), the
Securities Exchange Act of 1934, as

 

--------------------------------------------------------------------------------


 

amended (the “Exchange Act”) or other federal or state statutory law or
regulation, at common law or otherwise, and which may relate directly or
indirectly to the registration, purchase, sale or ownership of any securities of
the Company or to any fiduciary obligation owed with respect thereto.

 

(f)                                    Independent Legal Counsel:  an attorney
or firm of attorneys, selected in accordance with the provisions of Section 3,
who shall not have otherwise performed services for the Company or Indemnitee
within the last three years (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other indemnitees under similar
indemnity agreements).

 

(g)                                 Potential Change in Control:  shall be
deemed to have occurred if (i) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) any person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or (iii) the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.

 

(h)                                 Reviewing Party:  any appropriate person or
body consisting of a member or members of the Company’s Board of Directors or
any other person or body appointed by the Board who is not a party to the
particular Claim for which Indemnitee is seeking indemnification, or Independent
Legal Counsel.

 

(i)                                     Voting Securities:  any securities of
the Company which vote generally in the election of directors.

 

2.                                       Basic Indemnification Arrangement.

 

(a)                                  In the event Indemnitee was, is or becomes
a party to or witness or other participant in, or is threatened to be made a
party to or witness or other participant in, a Claim by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify, defend and
hold harmless Indemnitee to the fullest extent permitted by law, even if such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Company’s Certificate of Incorporation, Bylaws or by statute. In
the event of any change after the date of this Agreement in any applicable law,
statute or rule which expands the right of a Delaware corporation to indemnify a
member of its Board of Directors or an officer, employee, controlling person,
agent or fiduciary, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits afforded by such change. In the
event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its Board of Directors
or an officer, employee, agent or fiduciary, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.

 

(b)                                 Notwithstanding the foregoing, the
obligations of the Company under Section 2(a) shall be subject to the condition
that the Reviewing Party shall not have determined (in a written opinion, in any
case in which the Independent

 

--------------------------------------------------------------------------------


 

Legal Counsel referred to in Section 4 hereof is involved) that Indemnitee would
not be permitted to be indemnified under applicable law.

 

(c)                                  If so requested by Indemnitee, the Company
shall advance (within two business days of such request) any and all Expenses to
Indemnitee (an “Expense Advance”). Such obligation of the Company to make an
Expense Advance shall be subject to Indemnitee having made the undertaking in
Section 8 and the condition that, if, when and to the extent that the Reviewing
Party determines that Indemnitee would not be permitted to be so indemnified
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee for all such amounts theretofore paid; provided, however, that if
Indemnitee has commenced or thereafter commences legal proceedings in a court,
of competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed).

 

(d)                                 If there has not been a Change in Control,
the Reviewing Party shall be selected by the Board of Directors, and if there
has been such a Change in Control, the Reviewing Party shall be the Independent
Legal Counsel referred to in Section 4 hereof.

 

(e)                                  Any indemnification under this Agreement,
other than pursuant to Section 2(c) above, shall be made no later than 60 days
after receipt by the Company of the written request of Indemnitee, accompanied
by substantiating documentation of the Costs incurred by or for Indemnitee and
shall not require evidence that Indemnitee has previously paid such costs. If
there has been no determination by the Reviewing Party within 60 days after
written request by Indemnitee or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation in any court in the States of Colorado or Delaware having subject
matter jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive end binding on the Company and Indemnitee.

 

(f)                                    Notwithstanding anything else contained
herein, in no event shall Indemnitee be entitled to indemnification under this
Agreement for any Claims that relate to liability: (i) under Section 16(b) of
the Securities Exchange Act of 1934, as amended; (ii) from conduct finally
adjudged as violating federal or state securities laws for “insider trading”;
(iii) from conduct finally adjudged as constituting active or deliberate
dishonesty or willful fraud or illegality; (iv) from conduct finally adjudged as
producing an, unlawful personal benefit to Indemnitee; (v) from any disgorgement
of bonus or other incentive-based or equity based compensation or profits from
the sale of securities as the result of a

 

--------------------------------------------------------------------------------


 

restatement pursuant to Section 304 of the Sarbanes-Oxley Act, or (vi) prior to
a Change of Control and except to enforce this Agreement, under any Claim
initiated by the Indemnitee unless the Board of Directors of the Company shall
have authorized or consented to such Claim.

 

3.                                       Contribution.  If the indemnification
provided for in Section 2 for any reason is held by a court of competent
jurisdiction to be unavailable to an Indemnitee in respect of any losses,
claims, damages, expenses or liabilities referred to therein, then the Company,
in lieu of indemnifying Indemnitee thereunder, shall contribute to the amount
paid or payable by Indemnitee as a result of such losses, claims, damages,
expenses or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and Indemnitee, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
Indemnitee in connection with the action or inaction which resulted in such
losses, claims, damages, expenses or liabilities, as well as any other relevant
equitable considerations. In connection with the registration of the Company’s
securities, the relative benefits received by the Company and Indemnitee shall
be deemed to be in the same respective proportions that the net proceeds from
the offering (before deducting expenses) received by the Company and the
Indemnitee, in each case as set forth in the table on the cover page of the
applicable prospectus, bear to the aggregate public offering price of the
securities so offered. The relative fault of the Company and Indemnitee shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or Indemnitee and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 3 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. In connection with any registration of the Company’s securities, in
no event and notwithstanding the other provisions of this Section 3 shall an
Indemnitee be required to contribute any amount hereunder in excess of the
lesser of (i) that proportion of the total of such losses, claims, damages or
liabilities indemnified against equal to the proportion of the total securities
sold under such registration statement that is being sold by Indemnitee or
(ii) the proceeds received by Indemnitee from its sale of securities under such
registration statement. No person found guilty of fraudulent misrepresentation
(within the meaning of Section 10(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

 

4.                                       Change in Control.  The Company agrees
that if there is a Change in Control of the Company then with respect to all
matters thereafter arising concerning the rights of Indemnitee to indemnity
payments and Expense Advances under this Agreement or any other agreement or
Company Bylaw now or hereafter in; effect relating to Claims for Indemnifiable
Events, the Company shall seek legal advice only from Independent Legal Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
the Indemnitee would be permitted to be indemnified under applicable law.

 

--------------------------------------------------------------------------------


 

The Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’, fees, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

 

5.                                       Establishment of Trust.

 

(a)                                  In the event of a Potential Change in
Control, the Company shall: (i) upon written request by Indemnitee, create a
trust for the benefit of Indemnitee, with the trustee chosen by Indemnitee; (ii)
from time to time upon written request of Indemnitee fund such trust, provide an
irrevocable letter of credit, or other collateral or other financial arrangement
satisfactory to Indemnitee, in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request to be incurred
in connection with investigating, preparing for and defending any Claim relating
to an Indemnifiable Event, and any and all judgments, fines, penalties and
settlement amounts of any end all Claims relating to en Indemnifiable Event from
time to time actually paid or claimed, reasonably anticipated or proposed to be
paid.

 

(b)                                 Notwithstanding anything else contained
herein, in no event shall the Company be required to deposit more than Five
Hundred Thousand Dollars ($500,000) (whether in cash or an irrevocable letter of
credit) in any trust created hereunder in excess of amounts deposited in respect
of reasonably anticipated Expenses.

 

(c)                                  The amount or amounts to be deposited in
the trust pursuant to the foregoing funding obligation shall be determined by
the Reviewing Party, in any case in which the Independent Legal Counsel referred
to above is involved.

 

(d)                                 The terms of the trust shall provide that
upon a Change in Control (i) the trust shall not be revoked or the principal
thereof invaded, without the written consent of the Indemnitee, (ii) the trustee
shall advance, within two business days of a request by the Indemnitee, any and
all Expenses to the Indemnitee (and the Indemnitee hereby agrees to reimburse
the trust under the circumstances under which the Indemnitee would be required
to reimburse the Company under Section 2(b) of this Agreement), (iii) the trust
shall continue to be funded by the Company in accordance with the funding
obligation set forth herein, (iv) the trustee shall promptly pay to Indemnitee
all amounts for which Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise, and (vi) all unexpended funds in such trust
shall revert to the Company upon a final determination by the Reviewing Party or
a court of competent jurisdiction, as the case may be, that Indemnitee has been
fully indemnified under the terms of this Agreement.

 

6.                                       Indemnification for Additional
Expenses.  The Company shall indemnify Indemnitee against any and all Expenses
(including attorneys’ fees) and, if requested by Indemnitee, shall (within two
business days of such request) make an Expense Advance to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
(i) indemnification or an Expense Advance by the Company under this Agreement or
any other agreement or Company Bylaw now or hereafter in effect relating to
Claims for Indemnifiable Events and/or (ii) recovery under any directors’ and
officers’

 

--------------------------------------------------------------------------------


 

liability insurance policies maintained by the Company, regardless of’ whether
Indemnitee ultimately is determined to be entitled to such indemnification,
Expense Advance or insurance recovery, as the case may be, unless, as a part of
such action, a court of competent jurisdiction over such action determines that
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous.

 

7.                                       Partial Indemnity Etc.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the Expenses, judgments, fines, penalties and
amounts paid in settlement of a Claim but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled. Moreover, notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.

 

8.                                       Undertaking by Indemnitee.  Indmenitee
hereby undertakes to repay to the Company any Expense Advance pursuant to
Section 2 to the extent that it is ultimately determined that Indemnitee is not
entitled to indemnification in accordance with the provisions of Section 2.

 

9.                                       Burden of Proof.  In connection with
any determination by the Reviewing Party or otherwise as to whether Indemnitee
is entitled to be indemnified hereunder the burden of proof shall be on the
Company to establish that Indemnitee is not so entitled.

 

10.                                 No Presumptions.  For purposes of this
Agreement, the termination of any claim, action, suit or proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law. In addition, neither the
failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not mat such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.

 

11.                                 Nonexclusivity, Etc.  The rights of the
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under the Company’s Bylaws or the DGCL or otherwise.

 

12.                                 Liability Insurance.

 

(a)                                  The Company hereby covenants and agrees
that, so long as the Indemnitee shall continue to serve as a member of its Board
of Directors or an officer, employee, controlling person, agent or fiduciary of
the Company and thereafter so long as the Indemnitee shall be subject to any
possible Claim by reason of the fact that the

 

--------------------------------------------------------------------------------


 

Indemnitee was a member of its Board of Directors or an officer, employee,
controlling person, agent or fiduciary of the Company, the Company shall
promptly maintain in full force and effect directors’ and officers’ liability
insurance in reasonable amounts from established and reputable insurers.

 

(b)                                 In all policies of directors’ and officers’
liability insurance, the Indemnitee shall be named as an insured in such a
manner as to provide the Indemnitee the same rights and benefits as are accorded
to the most favorably insured of the Company’s directors, if the Indemnitee is a
director; or of the Company’s officers, if the Indemnitee is not a director of
the Company but is an officer; or of the Company’s key employees, if the
Indemnitee is not a director or officer of the Company.

 

(c)                                  If, at the time of the receipt by the
Company of a notice of a Claim pursuant to Section 2(a) hereof, the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in each of the Company’s policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such action,
suit, proceeding, inquiry or investigation in accordance with the terms of such
policies.

 

13.                                 Choice of Counsel.  If Indemnitee is not an
officer of the Company, Indemnitee, together with the other directors who are
not officers of the Company (the “Outside Directors”), shall be entitled to
employ, and be reimbursed for the fees and disbursements of, counsel separate
from that chosen by Indemnitees who are officers of the Company. The principal
counsel for Outside Directors (“Principal Counsel”) shall be determined by
majority vote of the Outside Directors, and the Principal Counsel for the
Indemnitees who are not Outside Directors (“Separate Counsel”) shall be
determined by majority vote of such Indemnitees. The obligation of the Company
to reimburse Indemnitee for the fees and disbursements of counsel hereunder
shall not extend to the fees and disbursements of any counsel employed by
Indemnitee other than Principal Counsel or Separate Counsel, as the case may be,
provided that (i) Indemnitee shall have the right to employ Indemnitee’s counsel
in any such Claim at Indemnitee’s expense and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded with the advice of counsel that
there is a substantial possibility that Principal Counsel or Separate Counsel,
as the case may be, will have a conflict of interest in representing Indemnitee,
or (C) the Company shall not continue to retain Principal Counsel or Separate
Counsel, as the case may be, to defend such Claim, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company

 

14.                                 Period of Limitations.  No legal action
shall be brought and no cause of action shall be asserted by or in the right of
the Company against Indemnitee, Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless, asserted by the timely
filing of a legal action within such two-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

 

--------------------------------------------------------------------------------


 

15.                                 Amendments, Etc.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

16.                                 Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

17.                                 Settlement of Claims.  The Company shall not
be liable to indemnify indemnitee under this Agreement for any amounts paid in
settlement of any Claim effected without the Company’s prior written consent.
The Company shall not settle any Claim in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s prior written consent.
Neither the Company nor Indemnitee will unreasonably withhold or delay their
consent to any proposed settlement. The Company shall not be liable to indemnify
Indemnitee under this Agreement with regard to any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action.

 

18.                                 No Duplication of Payments.  The Company
shall not be liable under this Agreement to make any payment in connection with
any Claim made against Indemnitee to the extent Indemnitee has otherwise
actually received payment (under any insurance policy, Bylaw or otherwise) of
the amounts otherwise indemnifiable hereunder.

 

19.                                 Binding Effect, Etc.  This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
executors and personal and legal representatives. This Agreement shall continue
in effect regardless of whether Indemnitee continues to serve as an officer or
director of the Company or of any other enterprise at the Company’s request.

 

20.                                 Severability.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) is held
by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable in any respect, and the validity and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired and shall remain enforceable to the fullest extent
permitted by law.

 

21.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of July
6, 2006.

 

 

 

WESTERN GAS RESOURCES, INC.

 

 

 

 

 

By:

 

/s/ Peter A. Dea

 

 

Name:

Peter A. Dea

 

Title:

President and Chief Executive

 

Officer

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

By:

 

/s/ Edward A. Aabak

 

 

Name: Edward A. Aabak

 

--------------------------------------------------------------------------------